DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32,34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the centraliser assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
Claim 34 recites the limitation "the support pins" in line 3.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5,9,10,20-23,25,28-31,34,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazel 7017670, in view of  McMahan et al. 20040031615 and  Coutts 20190186672 .
Referring to claims 1,20-22, Hazel discloses an apparatus and method  for forming a connection between an inner tubular and an outer tubular of an offshore structure, the apparatus comprising: a mandrel (see fig. 1, at 5); a seal arrangement (13) disposed on the mandrel and configured to create a seal between the mandrel and an inner surface of the inner tubular (9) in which the apparatus is located; wherein the seal arrangement is, axially separated on the mandrel, and configured to define a substantially annular volume (15) between the mandrel and the inner tubular in use; a pressure transmission path ( out of element 17) for delivering a pressurized fluid to the substantially annular volume; wherein the apparatus is configured to pressurize the substantially annular volume and thereby expand the inner tubular in a radial direction to deform the inner and outer surfaces of the inner tubular such that the inner tubular is brought into contact with the caisson to form a connection between the inner tubular and the outer tubular and wherein a force from the expanded inner tubular on the outer 
Referring to claim 2, McMahon teaches the first and second cup seals (36 and 38) each define an open end, and are axially separated on the mandrel such that the open ends of the cup seals face towards one another.
Referring to claims 3-4, McMahon teaches wherein the first and/or second cup seals (36 and 38) further comprise an anti-extrusion member (40 and 42) which is substantially annular in form and which at least partially surrounds the outer surface of the first and/or the second cup seal and the anti-extrusion member of the first and/or the second cup seal is formed from a material which is harder than that of the first and/or second cup seal.

Referring to claim 9, Hazel discloses the support pin assembly is hydraulically actuated, and a hydraulic control system to provide hydraulic actuation to extend the support pins and hydraulic actuation to retract the support pins, respectively (see col. 10, lines 34-37, the pins are hydraulically actuated and have logic to control actuation).  Hazel, as modified, does not specifically disclose wherein hydraulic extension lines and hydraulic retraction lines are provided between each support pin of the plurality of support pins.  However, the examiner takes official notice that hydraulic lines are a well-known method for supplying and releasing pressure.   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus disclosed by Hazel , modified by  McMahon and Coutts to have hydraulic extension lines and hydraulic retraction lines because it is well known in the art to use hydraulic lines to supply and release pressure.
Referring to claim 10, Hazel discloses at least one centralizer assembly comprising a plurality of centraliser members  and having a retracted condition and an extended condition in which the plurality of centraliser members is configured to extend radially outwards and into contact with the inner surface of the inner tubular such that the mandrel of the apparatus is separated from the inner tubular by at least a minimum stand-off distance around its circumference (see col. 3, lines 27-35, tool can have retractable slips  which will act to centralize the tool).

Referring to claim 25, Hazel discloses the apparatus further comprises a fluid delivery system configured to be coupled to a source of pressurised fluid and a pressure transmission path which enables the pressurised fluid to be delivered to the substantially annular volume, and wherein the method comprises filling the substantially annular volume with water (see col. 13, lines 46-57, water can be used to pressurize annular space).
Referring to claim 28-29, Hazel, as modified by McMahan and Coutts, discloses  operating a high pressure pump to pump water into the substantially annular volume such that the first and second cup seals are energised by the water to form a seal between the apparatus and the inner surface of the inner tubular, and the substantially annular volume is pressurized  and the inner tubular reacts to the pressure in the 
Referring to claim 30, Hazel, as modified by McMahan and Coutts,  discloses continuing the application of pressure using the high pressure pump such that the caisson is expanded and deformed into an expanded diameter (see fig 7, and see col. 10, lines 21-28, both tubulars are deformed).
Referring to claim 31, Hazel, as modified by McMahan and Coutts, discloses forming a swaged connection between the inner tubular and the caisson (see fig. 7).
Referring to claim 34, Hazel discloses after the connection has been formed between the inner tubular and the caisson, the method comprises retracting the support pins from the inner tubular to release the apparatus from the inner tubular (see col. 10, lines 21-26).
Referring to claim 36, Hazel does not specifically disclose using the apparatus to form more than one swaged connection between the inner tubular and the caisson. McMahon teaches reposition an expansion tool to for repeated uses to expand long lengths of tubing (see paragraph 0014).  t would be obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus disclosed by Hazel, as modified by McMahon and Coutts, to use the apparatus to form more than one swaged connection between the inner tubular and the caisson in order to put cladding on additional weak areas or perforations at a lower location.

Allowable Subject Matter
Claims 13,15,17,26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Giovanna Wright/           Primary Examiner, Art Unit 3672